Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.8 Page 1 of 12




               Exhibit A




                              Exhibit A


                                                                       A-1
     Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.9 Page 2 of 12

                                                                                                                                                      SUM-100
                                           SUMMONS                                                                        FOR COURT UIS ONLV
                                                                                                                      (SOLO PARA USODII LA CORTE}
                                  (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:
 (A VISO AL DEMANDADOJ:                                                                                        ELECTRONICALLY FILED
                                                                                                                  Superior Court of Califomia,
 Southwest Airlines Co., and DOES 1 through 20, Inclusive                                                            County of San Diego
                                                                                                                  11129/2018 at 03 :50 :58 PM
 YOU ARE BEING SUED BY PLAINTIFF:                                                                              Clerk of the Superior Court
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                        By Valeria Contraras.Deputy Clerk
 Caroline Villalpando

  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the infonnaUon
  befow.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal fonn If you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more informaUon at the Callfom!a Courts
 Onlfne Self-Help Center (www.courtinfo.ca.gov/se/lhelp), your county law library, or the courthouse nearest you. Ir you cannot pay the filing fee. ask
 the court cfark fer a fee waiver form. If you do net file your response on time, you may rose the case by default. and your wages, money. and property
 may be taken without further wamlng from the court.
     There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be elfglbte for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcaUfomla.org), the Califomia Courts Online Self-Help Center
 (www.courtlnfo.cs.gov/ss/lhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 casts on any settlement or arbitration award of $10,000 or more fn a cMI case. The court's lien must be paid before the court will dismiss the case.
 1AVISOI Lo hen demsndado. Si no responde dentro de 30 dlas, la corte pusde decldir en su contra sin escuchar su versffm. Les la informacion a
 contlnuac/6n.
    1iene 30 DIAS OE CALENOAR/O despues de que le entreguen esta cltaci6n y papetes legates para presentar una respuesta porescrlto en esta
 carte y hacer qus se entregue una copia al demandante. Una csrta o una flamada telef6nlca no lo protegen. Su respuests por escrito tlene que ester
 en formato legal correcto sl desea que procesen su caso en la carte. Es posible que haya un lormutario que usted pueda usar para su respuesta.
 Puet:19 encontrar estos formularfos de la corte y mds lnformaclon en el Centro de Ayuda de las Cortes de Csllfomia (www.sucorte.ca.gov). en la
 bibllateca de /eyes de su condado o en la carte que le quads mis cerca. Sf no puede pagsr la cuota de presentsclon, pfda al secretstio de la carte
 que le di un formu/ano de exencl6n de pago de cuotas. SI no pmsenta su respuesta a tlampo, puede perrler el caso por lncumptlmlento y la corte te
 podra qultsr su sue/do, dinero y blenss sin mas advertencls.
   Hay otms requisltos regales. Es recomendable que /lame s un abogado inmedlatamente. SI no conoce a un abogado. pueds Uamar a un servicio de
 remlsf6n a sbogados. SI no puede pagar a un abogado, es poslble que cumpla con los requ/sitas para obtener servlclos lsgsles gratultos de un
 pqrama de serviclos legales sfn 'fines de /ucro. Puede encontrar ntos gnipos sin fines de lucro en 9I sitio web de CsUfornla Legal Services,
 (www.lawhelpcalifomia.orgJ, en el Centro de Ayuda de las Cortes de Califomia, (WWW.sucorte.ca.govJ o ponlendose en contacto con la corte o el
 coleg/o de abogados locales. AV/SO: Por lay, fa corte tiene de,echo a reclamar las cuotas y tos costos exentos par lmponer un gravamen sobre
 cuatqufer recuperaci6n de $10,000 6 mas de valor rec/blda med/ante un acuerdo o una conceslon de arbflraje en un caso de derec:ho civil. Tiene que
 pagar el gravamen de la corte antas de que la corte pueda desechar el caso.
The name and address of the court Is:
(El nombre y direccldn de la corte es):       San Diego Superior Court                                   ::UJ:ra!o,: 37-2018-00060146- Cu.. P0-CTL
330 W. Broadway                                                                                                                                                     I
San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, Is:
(El nombre, la dlreccl6n y el nllmero de telefono del abogado del demandsnte,. o del demandante que no Ilene abogado, es):
Elliott N. Kanter, 2445 Fifth Avenue, Suite 350, San Diego, CA 92101 / (619) 231-1883
DATE: 11130/2018                                                     Clerk, by                'V~                                                     , Deputy
                                                                                                  V. Contreras
 (FechaJ                                                             (Secretario)                                                                      (Ad)unto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para pruebs de entrega de esta c/tati6n use el formularlo Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
  (SEAL)
                                  1. CJ as an lndlvldual defendant.
                                  2. t::J as the person sued under the fictitious name of {specify):


                                     3.   c::J     on behalf of (specify):
                                          under:    Cl      CCP 416.10 (corporation)                      c:J      CCP 416.60 (minor)
                                                    CJ      CCP 416.20 (defunct corporation)              CJ       CCP 416. 70 (conservatee)
                                                    Cl      CCP 416.40 (association or partnership)       c:::J    CCP 416.90 (authorized person)
                                                    c:::J   other (specify):
                                     4.   c::::J   by personal delivery on (date):
                                                                                                                                                         Pap1of1
Form Adopted fo, Mandatoty Use                                         SUMMONS                                                Cade of Clvll Procedu,o 5§ 412.20, 465
  Judicial Council of Csllfomla                                                                                                                 www.coUl'tinlo.ca.90v
  SUM-100 (Rev. July 1. 2G09J

                                                                                                                                                  A-2
    Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.10 Page 3 of 12

                                                                                                                                      PLD-Pl-001
 ~ORNEV OR PARTY WITHOUT ATTORNEY (Namo, Stato Bar number, and addre11}:                                         FOR COURT USE ONLY

       Elliott N. Kanter, Esq. (SBN 95054)
       Law Office Of Elliott Kanter, APC
       2445 Fifth Avenue, Suite 350, San Diego, CA 92101
                         619-23 ]- ) 883
              TELEPHONE NO;                      FAX NO. (OpllOIIBI}: 6} 9-234-4553
                         ekanter@enkanter.com
   e-MM. ADDRess (Opt/OllalJ:
    AnoRNev FOR fNSIMJ: Plaintiff, Caroline Villaloando                                             ELECTROIIICALL Y FILED
  SUPERIOR COURT OF CALIFORNIA. COUNTY OF San Diego                                                   Superior Court of California.
                                                                                                         County of San Diego
       STREET ADoRESs: 330 West Broadway
       MAU.INGAooRess: 330 West Broadway                                                              11129/2018 at 03 :50 :58 PM
      c1TY AND zip cooe: San Diego, CA 92101                                                          Clerk of the Superior Court
          BRANCH NAME: Central Division                                                           By Valeria Contreras, Deputy Clerk
           PLAINTIFF: Caroline Villalpando

             DEFENDANT:            Southwest Airlines Co.
  C2J       DOES 1 TO        20
   COMPLAINT-Personal Injury, Property Damage, Wrongful Death
      CJ AMENDED (Number):
  Type (check all that apply):
  [2] MOTOR VEHICLE CJ OTHER (specify):
     [tJ Property Damage CJ Wrongful Death
     CZ] Personal Injury t:::) Other Damages (specify):
  Jurisdiction (check all that apply):                                                            CASE NUMBER:
  CJ ACTION IS A LIMITED CIVIL CASE
          Amount demanded               c::J does not exceed $10,000                                37-2018-00060146-CU-PO-CTL
                                        t::J exceeds $10,000, but does not exceed $25,000
 [Z] ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
 CJ       ACTION IS RECLASSIFIED by this amended complaint
         c::::J
              from limited to unlimited
         CJ   from unlimited to limited
1. Plaintiff (name or names):            Caroline Villalpando
    alleges causes of action against defendant (name or names):
    Southwest Airlines Co., and Does 1 through 20, Inclusive
2. This pleading, including attachments and exhibits, consists of the following number of pages: 4
3. Each plaintiff named above Is a competent adult
   a. CJ except plaintiff (name}:
            (1) c::J a corporation qualified to do business In California
            (2) c::J an unincorporated entity (describe):
            (3) c:J a public entity (describe):
            (4) Cl a minor c::J an adult
                       (a) C] for whom a guardian or conservator of the estate or a guardian ad lltem has been appointed
                       (b) c::J other (specify):
            (5) [ : ] other (specify):
   b. Cl ·except plalntlff (name):
            (1) c::J a corporation qualified to do business In Csllfomia
            (2) Cl an unincorporated entity (describe):
            (3) c:J a public entity (describe}:
            (4) CJ a minor r:::::J an adult
                       (a) c::::J for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                       (b) CJ other (specify):
            (5) c::J other (specify):

   c::::J   lnfonnation about additional plaintiffs who are not competent adults is shown in Attachment 3.                                   Pago1 of3
 F~':i~=~~~:,~~so                                   COMPLAINT-Personal Injury, Property                                Cocfo of Civil Procedure, § 425.12
                                                                                                                                   www.c:o&nthrfo.ca,gov
PLD-PHI01 (Rev. Janua,y 1, 2007)                             Damage, Wrongful Death


                                                                                                                                     A-3
       Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.11 Page 4 of 12


                                                                                                                                 PLD-Pl-001
       SHORT TITLE:                                                                                    CASE NUMBER:
       Villalpando v. Southwest Airline Co.

  4.    Cl Plaintiff (name):
                is doing business under the fictitious name (specify):

          and has compiled with the fictitious business name laws.
  5. Each defendant named above is a natural person
     a. CJ except defendant (name):                                       c.   CJ except defendant (name}:
             (1) c:J a business organization, form unknown                        (1) c::J a business organization, form unknown
             (2) CJ a corporation                                                 (2) c:J a corporation
             (3) CJ an unincorporated entity (describe):                          (3) c:J an unincorporated entity (describe}:

                   (4)   c:J a public entity (describe):                            (4)   c:J a public entity (describe):
                   (5)   CJ other (specify):                                        (5)   c::J other (specify):


       b.    c::J except defendant (name):                                d.   t:J except defendant (name):
                  (1) CJ a business organization, form unknown                      (1)   c:::J a business organization, form unknown
                  (2) CJ a corporation                                              (2)   c:J a corporation
                  (3) CJ an unincorporated entity (describe):                       (3)   c::J an unincorporated entity (describe):
                   (4)   CJ a public entity (describe):                            (4)    CJ a public entity (describe):
                  (5)    Cl other (specify):                                       (5)    CJ other (specify):

       Cl       Information about additional defendants who are not natural persons is contained In Attachment 5.
6.      The true names of defendants sued as Does are unknown to plaintiff.
        a. IT] Doe defendants (specify Doe numbers): 1-20                               were the agents or employees of other
                 named defendants and acted within the scope of that agency or employment.
        b. CL) Doe defendants (specify Doe numbers): 1-20                               are persons whose capacities are unknown to
                 plalntlff.
7.      c:::J Defendants who are Joined under Code of Civil Procedure section 382 are (names):


8.      This court is the proper court because
        a. [l] at least one defendant now resides in its jurlscHctional area.
        b. [ZJ the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
        c. [!] injury to person or damage to personal property occurred in its jurisdictional area.
        d. c:::J other (specify):



9.      CZ] Plaintiff is required to comply with a claims statute, and
        a. [2J has complied with applicable claims statutes, or
        b.    c::J is excused from complying because (specify):


PU>-Pl-001 [Rev. January 1, 20071                  COMPLAINT-Personal Injury, Property                                                  P1902of3
                                                       Damage, Wrongful Death


                                                                                                                                A-4
    Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.12 Page 5 of 12

                                                                                                                                     PLD-Pl-001
   SHORT TITLE:                                                                                          CASE NUMBER:

    Villalpando v. Southwest Airline Co.

  10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
      causes of action attached):
      a. CJ Motor Vehicle
      b. [Z] General Negligence
      c. [=:J Intentional Tort
      d.     c::::J
               Products Liability
      e. [Z] Premises Liability
      f.     c::::J
               Other (specify):




 11. Plaintiff has suffered
     a. [Z] wage loss
     b. [L] loss of use of property
     c. [Z] hospital and medical expenses
     d. [ZJ general damage
     e. [Z] property damage
     f. [Z] loss of earning capacity
     g. [l] other damage (specify):
                      Pain and Suffering


 12.   CJ The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
       a. c::J listed in Attachment 12.
        b.   c::::J as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.



14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. (1) [Z] compensatory damages
       (2) CJ punitive damages
       The amount of damages is (in cases for personal injury or wrongful death, you must check (1 )):
       ( 1) Cl] according to proof
       (2) c::J in the amount of: $
15.    c:J The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):


Date:    November 29, 2018
                                                                                    I
                                                                                        ,Rl       / ,,
El1iott N. Kanter, Esq.
                               (TYPE OR PRINT NAME)                          •      I
                                                                                    \   //
                                                                                             ,/      '\\
                                                                                              (SIGNATURE OF PLAINTIFF OR ATTORNEY)

PLD•Pl-001 {Rov January 1, 2007)                      COMPLAINT- Personal Injury, Property                                              Page 3 of 3

                                                          Damage, Wrongful Death



                                                                                                                                     A-5
Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.13 Page 6 of 12

                                                                                                                       PLD.Pl-001(2)
SHORT TITLE:                                                                            CASE NUMBER:

VilJalpando v. Southwest Airlines Co.

    1st                                CAUSE OF ACTION-General Negligence                                        Page _ _4__
                (number)
    ATTACHMENT TO          CZJ    Complaint    c::::J   Cross • Complaint
    (Use a separate cause of action form for each cause of action.}

    GN-1. Plaintiff (name):   Caroline Villalpando
            atteges that defendant (name):     Southwest Airlines Co.


                    CZ] Does 1
                                   ----- to -----
                                            20
           was the tegal (proximate) cause of damages to plaintiff. By the following acts or omissions to act. defendant
           negligently caused the damage to plaintiff
           on (date):  November 30, 2016
           at (place): San Diego Lindbergh Field Airport
           (description of reasons for I/ability}:
            On November 30, 2016, Plaintiff was traveling on Southwest Airlines and arrangements were
            made for Plaintiff to get wheelchair assistance when exiting the airplane to be taken to the
            baggage claim area. Plaintiff was shown the escalator rather than provided with pre-arranged
            wheelchair assistance when Plaintiff fell down the escalator.
            Defendant's negligent act is the actual and proximate cause of Plaintiff's damages and injuries and
            is therefore liable to Plaintiff for said damages and injuries.




                                                                                                               CClda cl Civil Pnic:iadW9 425.12
                                     CAUSE OF ACTION-General Negligence                                                 www,c=outiinfo.c:o.gcw




                                                                                                                           A-6
   Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.14 Page 7 of 12
                                                                                                                                                                        CM-010
  ATTO~NEY OR PARTY WITHOUT ATTORNEYSNama. Stato Bar number. and addros~J.                                                              FOR COURT USE ONLY
 -Elliott N. Kanter. Esq. (SBN 9 054)
   LAW OFFICES OF ELLIOTT KANTER
   2445 Fifih Avenue, Suite 350
   San Diego. CA 92101                                                                                                    ELECTRONICALLY FILED
          TELEPHONE NO. 619-231-J 883             FAX NO 619-234-4553                                                       Superior Court of California,
  ATTORNEY FOR <NamaJ. Plaintift: Caroline Villalpando                                                                         County of San Diego
 suPERroR couRr oF CALIFORNIA. couNTY oF San Diego                                                                             11/29/2018 at 03 :50 :58 PM
      s1Reer ADoRess: 330 West Broadway             ·
      MAILINGADDREss: 330 West Broadway
                                                                                                                           Clerk of the Superior Court
                                                                                                                       By 'valeria Contreras, Deputy Clerk
     c1TY ANo zip cooe: San Die o, CA 9210 I
         BRANCH NAME: Central     ivision5
  CASE NAME:
  Caroline Villalpando v. Southwest Airlines Co.
         CIVIL CASE COVER SHEET                                                                                       CASE NUMBER.
                                                                    Complex Case Designation                                            37-2018-00060146-C U- PQ. CTL
 [Z]      Unlimited       LimitedD                             D      Counter         D         Joinder
          (Amount                       (Amount
                                                                                                                       JUDGE.
          demanded                      demanded is          Filed with first appearance by defendant                           Judge Kenneth J Medel
          exceeds $25,000)              $25,000 or less)         (Cal. Rules of Court, rule 3.402)                      DEPl
                                            Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                              Contract                                        Provlslonally Complex Civil litigation
   D         Auto (22)                                     D       Breach of contracVwarranly (06)         (Cal. Rules of Court, rules 3.400-3.403)
   D         Uninsured motorist (46)                       D       Rule 3.740 collections (09)             D         Ant1lrusVTrade regulation (03)
   Other Pl/PD/WO (Personal Injury/Property                D       Other collections (09)                  D         Construction defect ( 10)
   Damage/Wrongful Death) Tort                             D       Insurance coverage (18)                 D         Mass tort (40)
   D         Asbestos (04)                                 D     Other contract (37)                       D         Securities litigation (28)
   D         Product liability (24)                        Real Property                                   D         Environmental/Toxic tort (30)
   D         Medical malpractice (45)                      D       Eminent domain/Inverse                  D         Insurance coverage claims arising from the
   0         Other Pl/PO/WO (23)                                   condemnation (14)                                 above listed provisionally complex case
   Non-PUPO/WO (Other) Tort                                D       Wrongful eviction (33)                            types (41)

   D         Business tort/unfair business practice (07)   D       Other real property (26)                Enforcement of Judgment
   D         Civil rights (08)                             Unlawful Detainer                               D Enforcement of judgment (20)
   D         Defamation (13)                               D       Commercial (31)                         Miscellaneous Civil Complaint
   D         Fraud (16)                                    D       Residential (32)                        D RICO (27)
   D         Intellectual property (19)                    D       Drugs (38)                              D         Other complaint (not specified above) (42)
   D        Professional negUgence (25)                    Judicial Review                                 Miscellaneous Civil Petition
   D        Other non-Pl/PO/WO tort (35)                   D       Asset forfeiture (OS)                   D         Partnership and corporate governance (21)
   Employment                                              D       Petition re: arbitration award (11)     D         Other petition (not specified above} (43)
   D ·  Wrongful tennination (36)                          D       Writ of mandate (02)
   D Other employment (15)                                 n       Other judicial review (39)
2. This case         LJ
                     is   LLJ is not complex under rule 3.400 of the California Rules of Court. If the case is complex. mark the
   factors requiring exceptional judicial management:
    a.   D      Large number of separately represented parties                  d.   D     Large number of witnesses
    b.D          Extensive motion practice raising difficult or novel           e.   D     Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                             in other counties, states. or countries. or in a federal court
    c.   D       Substantial amount of documentary evidence                     f.   D     Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.[Z] monetary b.                    D
                                                                         nonmonetary; declaratory or injunctive relief                                    c.   D      punitive
4. Number of causes of action (specify): One
5. This case         D
                     is   [Z] is not a class action suit.                             ,.,
                                                                                                         _.,..,-·,
6. If there are any known related cases. file and serve a notice of related case .., o~: mar./4se form CM-015.)
Date: I 1/29/2018                                                                           .(/~ ·          /
Elliott N. Kanter, Esq.
                                 (TYPE OR PRINT NAME)                                                           TURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                             NOTICE-
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlv.
                                                                                                                                                                        ~a o 1 of2

Fo~r~!~cil~1:~~so                                          CIVIL CASE COVER SHEET                                        Cnl Rulos of Court rulos 2 30. 3 220. 3 400-3 -103. 3 740.
                                                                                                                                 Cat. Standards ol Jud,c,al Adm1ms1rahon. old. 3.10
 CM-010 (Rev. July 1. 2007}                                                                                                                                    www courtinfo ca gov

                                                                                                                                                                 A-7
     Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.15 Page 8 of 12

                                                                                                                                 CM-010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and Others FIiing First Papers. If you are filing a first paper (for example, a complaint) in a civtl case, you must
 complete and fife, along with your first paper, the Civil Case Cover Sheet contained on page 1. This lnfonnation will be used to compile
 statistics about the types and numbers of cases fifed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper flied in a civil case may subject a party,
Its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "coUectfons case under rule 3.740 Is defined as an action for recovery of money
                                                                           11


owed In a sum stated to be certain that is not more than $25,000, exclusive of Interest and attorney's fees, arising from a transaction In
which property. services, or money was acquired on credit A collections case does not include an action seeking 1he following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property. or (5) a prejudgment writ of
attachment The identification of a case as a rule 3.740 collections case on this fonn means that It will be exempt from the general
time-for-service requirements and case management rules. unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
To Parties in Complex cases. In complex cases only? parties must also use the CM/                  caseCover Sheet to designate whether the
case Is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be Indicated by
completfng the appropriate boxes In Items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on an parties to the action. A defendant may file and serve no later than the trme of Its first appearance a joinder in the
plaintiffs desfgnatfon, a counter-designation that the case is not complex. or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
.Auto Tort                                       Contract                                            Provlslonally Complex ClvU Litigation (Cal•
     Auto (22)-Personal Injury/Property              Breach of COntract/Wanunty (06)                 Rules of Court Rules 3.400-3A03,
         Damage/Wrongful Death                           Breach of Rental/Lease                           An1itrust/Tnsde Regulatfon (03)
      Unfnsurad MolOrlst (46) (if the                        Contract (not unlawAII detainer              Construction Defect (10)
        . case Involves an uninsured                            or wrongful evlcllon)                    Claims Involving Mass Tort (40)
          motorist otalm subjeot to                      Contract/Warranty Breach-Setler                 SeaJrities Litigation (28)
          arbitration, check this item                      Plaintiff (not fraud or negligence)          EnvtronmentaUToxtc Tort (30)
          Instead of Auto)                               Negtfgent Breach of Contract/                   Insurance Coverage Claims
                                                                                                             {ai/slng ftom provisionally complex
Other PUPDJWD (Personal Injury/                         Olh:::.n:; of Contract/Warranty                      case type listed aboveJ (41)
Property Damage/Wrongful Death)
Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
                                                                                                         Enforcement of Judgment (20)
      Asbestos <04>
         Asbestos PR>perty Damage
                                                        Cobookl'~n
                                                            IGWIV
                                                                    !'~~
                                                                    ~
                                                                        (~]"er Plaintiff                     Abstract of Judgment (OUt of
           Asbestos PeJSOnal Injury/                    Other Promissory Note/Collections                         County)
              Wrongftd Death                                Case                                             Confession of Judgment (non-
      Product Liability (not asbestos 01            Insurance Coverage (not provisionaJly                         domdc relatlans)
                                                                                                             Sister State Judgment
         toxk:lenvfmnmenta/J (24)
      Medlcal Malpractfce (46)
                                                               sul~e8~tion
                                                        Acomplex_uto                                         Admlnlsh'alive Agency Award
         Medical Malpractice-                          Other Coverage                                           (not unpaid taxes}
               Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
         Other Professfonal Health care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                                                                                                             Othe ::,:orcemant of Judgment
                  Malpractice
      Other Pl/PD/WO (23)
                                                        Other Contract Dispute
                                                Real Property
                                                                                                                  6
         Premtses Liability (e.g., sllp            Eminent Dcmain/lnversa                             Mlscellaaeous Clvll Complaint
               and fall)                               Condemnation (14)                                 RlC0(27)
                                                                                                         Other Complaint (not specified
       Intentional Bodily lnjury/PDJWD             Wrongful Eviction (33)                                     above) (42)
            (e.g., assault. vandafism)              Other Real Property (e.g., quiet titte) (26)              Declaratory Relief Only
       Intentional Infliction of                       Writ of Possession of Real Property                    Injunctive Relief Only (non-
            Emotional Distress                          Mortgage Forecloswe                                        harassment)
       Negftgent lnfflction of                          Quiet TIUe                                            Mechanics Lien
            Emotional Distress                          Other Real Property (not eminent                      Other Commerr:ial Complaint
       Other PI/PDNID                                   domain, lsndlordltenant, or                                case (nan-tortlnon-compl&xJ
Non-PUPDIWD (Other) Tort                                foreclosure}                                          Other Civil Complaint
    Busfness TOlt/Unfair Business                Unlawful Detainer                                                (non-tort/non-complex)
          Practice (07)                             Commerclm (31)                                    Miscellaneous Clvll Petition
      ClvlJ Rights (e.g., dtscrlmlnation,           Residential (32)                                     Partnership and Corpora.le
           false arrest) (not civil                 Drugs (38) (if the case involves illegal                  Governance (21)
            harassment) (08)                            drugs, check this Item; othsrWlse,               Other Petition (not sped/fed
      Defamation (e.g•• slander, libel)                 report as Commercial or Resldontlal}                  aboveJ(43)
             (13)                               Judicial Review                                               CMI Harassment
      Fraud (16)                                    Asset Forfeitwe (05)                                      Workplace Viotance
      Intellectual Pn,perty (19)                    PetiUon Re: Arbltratlon Awant (11)                        Ekler/Depencfent Adult
      Professional NegUgence (25)                   Writ of Mandate (02)                                          Abuse
         Legal Malpractice                              Writ-Administrative Mandamus                          Election Contest
         Other Professional Malpractice                 Writ-Mandamus on Limited Court                        Petition for Name Change
                (not medlt:al or legal)                     Case Matter                                       Petition for Relief From Late
       Other Non--PI/PDJWD Tort (35)                    Writ-Other Limited Court case                              Clafm
Employment                                                  Review                                            Other CMI Petition
      Wrongful Termination (36)                     Other Judfdal Review (39)
      Other Employment (15)                             Review of Health Offlcer Order
                                                        Notice of Appeal-labor
                                                            Commissioner Appeals
                                                                                                                                            Paao2of2
CM-Oto (Rev. July 1, 2007.1
                                                    CMLCASECOVERSHEET

                                                                                                                                     A-8
      Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.16 Page 9 of 12
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
  STREET ADDRESS:      330 W Broadway
  MAILING ADDRESS:     330 W Broadway
  CITY ANO ZIP CODE:   San Diego, CA 92101-3827
  BRANCH NAME:         Central
  TELEPHONE NUMBER: (619) 450-7066

  PLAINTIFF(S) / PETITIONER(S):              Caroline Villalpando

  DEFENDANT(S) / RESPONDENT(S): Southwest Airlines Co


  VILLALPANDO VS SOUTHWEST AIRLINES CO [IMAGED)

  NOTICE OF CASE ASSIGNMENT                                                                  CASE NUMBER:
  and CASE MANAGEMENT CONFERENCE                                                              37-2018-00060146-CU-PO-CTL

 CASE ASSIGNMENT
 Judge: Kenneth J Medel                                                                Department: C-66

 COMPLAINT/PETITION FILED: 11/29/2018

TYPE OF HEARING SCHEDULED                               DATE         TIME           DEPT               JUDGE
 Civil Case Management Conference                       07/12/2019   08:30 am       C-66                Kenneth J Medel


 A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
 at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division 11, CRC Rule 3. 725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on alt named defendants.
DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.


COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                       Page: 1
                                                         NOTICE OF CASE ASSIGNMENT

                                                                                                                          A-9
   Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.17 Page 10 of 12




                                Superior Court of Califomia
                                   County of San Diego


              NOTICE OF ELIGIBILITY TO eFILE
         AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically me documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.
       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).
        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

       You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FILE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                          Page: 2




                                                                                                   A-10
 Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.18 Page 11 of 12




 2             SUPERIOR COURT OF THE STATE OF CALIFORNIA                                              FOR COURT USE ONLY
                 COUNTY OF SAN DIEGO-CENTRAL DIVISION
 3
                     Caroline Villalpando v. Southwest Airlines Co.
 4
       Elliott N. Kanter, Esq. (SBN 95054)
 5
       LAW OFFICE OF ELLIOTT N. KANTER
       2445 Fifth Avenue, Suite 350        (619) 231-J 883 (Tel)
 6
       San Diego, California 92101         (619) 231-1883 (Fax)
 7
       Attorney(s) for: Plaintiff:            Judge: Kenneth J. Medel                       Case Number
       Caroline Villalpando                   Dept.: C-66                                   37-2018-00060146-CU-PO-CTL
 8

 9                                                    PROOF OF SERVICE

IO   I, the undersigned, declare, I am employed in the County of San Diego, State of California. I am over the age of If
     years and not a party to this action. My business address is 2445 Fifth Avenue, Suite 350, San Diego, Californir
11   92101. On April 10, 2019, I served a copy of the following documcnt(s):                     ·

12        L    CIVIL CASE COVER SHEET
          2.   COMPLAINT
13        3.   SUMMONS
          4.   NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT CONFERENCE
14        5.   STATEMENT OF DAMAGES

15   on the parties in this action:

16    Southwest Airlines, Co.
      2702 Love Field Drive
17    Dallas, TX 75235

18
     by the following means
19
     CERTIFIED MAIL 7018 0680 0000 1443 3625
20    v (BY MAIL) I caused each such envelope to be scaled and placed for collection and mailing from my busincsf
     address. I am readily familiar with the Law Offices of Elliott N. Kanter's practice for collection and processing o
21   co1Tespondcncc for mailing, said practice being that in the ordinary course of business mail is deposited with the
     postage thereon fully prepaid in the United States Postal Service the same day as it is placed for collection. I am aware
22   that upon motion of the party served, service is presumed invalid if the postal cancellation date or postage meter date
     on the envelope is more than one day after the date of deposit for mailing contained in this affidavit.
23
     I declare t.mdei" penalty of pe1jury under the laws of the State of Califo~11ia,
                                                                                   t at. the fi.1rcgo. ing is·· trnc and correct
24   Executed April 10, 2019, at San Diego, California.                       J_ r                         ,/·
25                                                                            /~            ·-/7,··
                                                                             ( /I tl/l--LU {L:u✓{{
                                                                                                             ~)1   1/
                                                                                                                        __,,,..
                                                                              ·--✓      «
26                                                                                   Leticia Ostler

27
                            PROOF OF SERVICE OF CIVIL CASE COVER SHEET, COMPLAINT, ORIGINAL SUMMONS,
28                                    CASE MANAGEMENT CONFERENCE, STATEMENT OF DAMAGES




                                                                                                                           A-11
       Case 3:19-cv-02055-BEN-BGS Document 1-2 Filed 10/25/19 PageID.19 Page 12 of 12




fwl - - -      LAW OFFICE OF
                                 1




~ ELLIOTT KANTERAPc
  2445 FIFTH AVENUE, SUITE 350
  SAN DIEGO, CALIFORNIA 92101
                                                                 -11·1 Jll 11
                                                                   •
                                                                7 18         • 68 • ••••                  1443 3625




                                                                            Southwest Airlines, Co.
                                                                            2702 Love Field Drive
                                                                            Dallas, TX 75235
                                                                                                                                                 ll·
                                                                                                                                         .-,✓:::(~~···
                                                                                                                                           ~ ;\~·
                                                                                                                                                ,-,

                                                                                                                                             r ".
                                                                                                                                           /'''
                                     , ·,?   '   "'l.~ ., :::r.~-".,••!m!fiA~~~'P-:--,.~~
                                             • -" •• , -··     •  -   • - <.:. ,:. - -.._ _. -• - • - -
                                                                                                          ""• ," .,~.,-..:,,~,_k,U
                                                                                                                              • ,~r
                                                                                                                                   ._j;1,p-~iji11~flH1·
                                                                                                                                           ·.,,i' •fflf"-.•' /
                                                                                                                                          1' •
                                                                                                                                                               ,tJ=: iJ Ii 1 i/i
                                                                                                                                                                              : 11 i u : i 1di=,=
                                                                                                                                                                               1    l      •
                                                                                                                                                                    1          1         11


                                                                                                                                                                                                    A-12
